 1
 2
 3                                                                        JS-6
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   BRUCE THORNS,                                    Case No. CV 17-1852-AG (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   STU SHERMAN, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21   DATED: January 30, 2019                      ________________________________________
22                                                HONORABLE ANDREW J. GUILFORD
                                                  UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
